632 So.2d 1139 (1994)
Dennis CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3679.
District Court of Appeal of Florida, Fourth District.
March 9, 1994.
*1140 Dennis Carter, pro se appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Don M. Rogers, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Dennis Carter, pro se, appeals the trial court's denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion, without requiring the state to file a response, and without attachment of portions of the record which show appellant is entitled to no relief. While the trial court did include in its order of denial the legal bases for its ruling, we disagree with their application at this stage. We cannot agree with the trial court's apparent determination that the appellant's motion was facially inadequate so as to preclude the necessity for further inquiry.
Accordingly, we reverse and remand for further proceedings. After affording the state an opportunity to respond to the 3.850 motion, the trial court shall either conduct an evidentiary hearing, or attach to its order of denial portions of the record showing the defendant is not entitled to relief.
POLEN, FARMER and PARIENTE, JJ., concur.